Title: Petition to Have Boston Accept Pleasant Street, 5 May 1773
From: Adams, John,Boston Town Meeting
To: 


     
     Boston, ante 5 May 1773. MS (MB). John Adams was among the 52 signers who sought to have Pleasant Street “Accepted of and recorded as a Town street as is Usual.” The petition was approved by the Boston town meeting on 5 May 1773 (Boston Record Commissioners, 18th ReportCity of Boston, Record Commissioners, Reports, Boston, 1876–1909; 39 vols., p. 134). Pleasant Street ran south and southeastward from the southwest corner of the Common to join Orange Street, the main road leading to the Neck (Lester J. Cappon, Barbara Bartz Petchenik, and John Hamilton Long, eds., Atlas of Early American History, Princeton, 1976, p. 9).
    